 Case: 2:17-cr-00146-ALM Doc #: 128 Filed: 06/14/19 Page: 1 of 3 PAGEID #: 2308



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION




UNITED STATES OF AMERICA


        V.                                        :       CaseNo. 17-CR-146
                                                          JUDGE ALGENON L. MARBLEY
DARRELL L. BRYANT,

               Defendant.


                                             ORDER


        This matter comes before the Court on Defendant Darrell Bryant's Motion for Release or

Furlough. (EOF No. 126). The United States has filed a Motion in Opposition. (EOF No. 127).

        Defendant Bryant, along with his co-defendant and wife, Gifty Kusi, were indicted in

July 2017 on one count each of conspiracy to commit health care fraud and four counts each of

health care fraud. On July 24,2017, Magistrate Judge Jolson released both defendants on

personal recognizance pending trial, but attached several conditions to their bond, including that

neither defendant violate any federal, state, or local law. In December 2018, both defendants

were found guilty on Count 1 (conspiracy) and Counts 3, 4, and 5 (health care fraud) and

acquitted on Count 2 (health care fraud).

        After the jury returned its verdict, this Court was faced with the choice of whether to

release Defendants subject to their previous bond conditions pending sentencing or whether to

incarcerate Defendants pending sentencing. Defense counsel informed this Court that Defendant

Kusi was pregnant, with a due date of June 2019, and that the couple also have a toddler.

Accordingly, this Court continued Defendants' bond conditions after they represented they were

no longer involved in operating a health care clinic or interacting with patients. As a condition of

their release on bond, Defendants were again warned not to violate any federal, state, or local

laws.

        On March 21, 2019, this Court - following a Motion by the United States and a hearing

on the matter - revoked Defendant Bryant's bond after the United States presented evidence that

                                                  1
 Case: 2:17-cr-00146-ALM Doc #: 128 Filed: 06/14/19 Page: 2 of 3 PAGEID #: 2309



he had continued to work at Alexander Recovery Center, in violation of federal law and the
conditions of bond. Defendant Kusi was permitted to remain on bond. This Court allowed her
visitation of Defendant Bryant (ECF No. 119) and authorized her to remove the ankle monitor

when she goes into labor. (ECF No. 125).

       Now Defendant Bryant requests either to be released until sentencing or a six-week

furlough in orderto be present for his daughter's birth and in orderto assist his wife in the period
immediately before and after labor and delivery.
       Since his conviction, the question of whether Defendant Bryant would be able to be
present for the birth of his daughter was entirely in his control. This Courtdeliberately delayed
sentencing of these two defendants to allow Ms. Kusi to give birth and to allow them to get their
affairs in order before serving their time. In addition, this Court has discussed with counsel and
at the bond revocation hearing its intent to sentence only one parent at a time, allowing
Defendant Bryant to serve and complete his sentence before Defendant Kusi is sentenced and is
to serve her time. In addition, as the United States outlines in its motion, Defendants were

repeatedly warned - both by this Court and by Judge Jolson - that the conditions of their bond

required them not to violate any federal, state, or local laws. Despite being given these repeated
warnings, despite his conviction on four counts, and despite being told he could be present at his
daughter's birth by remaining on bond subject to conditions, Defendant Bryant still persisted in
violating federal law by working with Alexander Recovery. The best way for Defendant Bryant
to ensure he was present for the birth of his daughter would have been to abide by the conditions
set by this Court, and outlined for him on multiple occasions, the first time.

       Nevertheless, the purpose of our criminaljustice system as currently constituted is
rehabilitation, not retribution. A defendant convicted and awaiting sentencing is eligible for
release pending sentencing so long as the Court determines by clear and convincing evidence
that the Defendant is not likelyto flee or pose a danger to another or the community. 18 U.S.C. §
3143. The birth of one's child is a rare and meaningful event for any parent - and the opportunity
and obligation to help one's spouse with a newborn is a weighty one. It is also not this Court's
intention to harm Defendant Kusi by depriving her of her partner's presence during this time as a
                                                 2
 Case: 2:17-cr-00146-ALM Doc #: 128 Filed: 06/14/19 Page: 3 of 3 PAGEID #: 2310



result of his behavior. Moreover, this Court is convinced that Defendant Bryant neither poses a

threat to anyone nor is he likely to flee. 18 U.S.C. § 3143. For these reasons, this Court

reluctantly GRANTS Defendant Bryant's Motion. He is to be released pending sentencing,

subject to the conditions outlined herein. 18 U.S.C. § 3142(c).

       Defendant Bryant may be released one week before the baby is due-June 18, 2019 - or

sooner upon Motion to this Court that the baby has arrived early. Defendant Bryant may remain

out on bond until he is sentenced by this Court, subject to home incarceration with GPS (Global

Positioning System) monitoring. Defendant Bryant may travel to the office of his children's

pediatrician and to the hospital with Ms. Kusi, but otherwise must remain at home. The terms of

Defendant Bryant's earlier bond are re-imposed. Defendant Bryant is again cautioned that he
may not violate any federal, state, or local laws, and that he may not be involved in providing
health care or signing prescriptions of any kind. Any additional violation of these bond

conditions will again result in his bond being immediately revoked.
       IT IS SO ORDERED.



                                                              s/Algenon L. Marblev
                                                              ALGENON L. MARBLEY
                                                              United States District Judge
Dated: June 13,2019       I
